This suit is in the nature of a quo warranto proceeding instituted in the name of the State of Texas on relation of John R. Shook, Criminal District Attorney, seeking to prevent the name of either Gus Brown or S. M. (Chas.) Meeks from being printed on the official ballot for the general election as the democratic nominee for the office of constable of precinct No. 1, Bexar county, Tex.
All issues presented by this suit have been fully disposed of in Gus Brown v. S. M. (Chas.) Meeks, 96 S.W.2d 839, opinion delivered by this court September 29, 1936.
For this and other obvious reasons, this cause is now moot and will accordingly be dismissed.